DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/20/2020 was in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims
This action is in reply to the application filed on 3/16/2019, wherein:
Claims 1-20 are currently pending and have been examined


Claim Objections
Claims 2 and 10 are objected to because of the following informalities: the limitation “based a payment card” is interpreted as “based on a payment card”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 2-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 2-8 recite the limitation “The computing system of claim 1, wherein the processor of the tokenization system” and there is insufficient antecedent basis for this limitation in the claim.  Independent claim 1 does not reference a computer system and only refers to a tokenization system.  For examination purposes, the limitation “The computing system of claim 1, wherein the processor of the tokenization system” in claims 2-8 will be interpreted as “The tokenization system of claim 1 wherein the processor”. 
 
The rejections that follow are interpreted in light of the 35 USC 112 rejections discussed above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite a system and method for a promotion which is considered a judicial exception because it falls under Certain Methods of Organizing Human Activity such as commercial or legal interactions, including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and business relations.  This judicial exception is not integrated into a practical application as discussed below and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.
This rejection follows the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed Reg 4, January 7, 2019, pp. 50-57 (“2019 PEG”).  

Analysis
Step 1 – 2019 PEG pg. 53
Claims 1-20 are directed to the statutory category of a process.  

Step 2A, Prong 1 – 2019 PEG pg. 54
For independent claims 1, 9, and 17, the claims recite an abstract idea of: generating a dynamic security code for a card transaction.  The limitations of: establish a network communication channel between the tokenization system and a digital wallet of a user device, and transmit a promotion from the tokenization system to the digital wallet on the user device; receive authorization to accept the promotion from the digital wallet on the user device, and identify tokenized payment account information of the digital walled stored at the tokenization system, control the network interface to automatically transmit information about the tokenized payment account information of the digital wallet information from the tokenization system to a promotion enrollment system associated with the promotion, when considered collectively as an ordered combination recites the oral abstract idea of generating a dynamic security code for a card transaction and under the broadest reasonable interpretation, covers Certain Methods of Organizing Human Activity since they recite commercial or legal interactions, including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and business relations.  Hence all the steps of the claim, considered collectively as an ordered combination, fall under the abstract idea of certain methods of organizing human activity.  If the claim limitations, under the broadest reasonable interpretation, covers methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Other than reciting the abstract idea, the independent claims recite generic computer components such as “a tokenization system, a network interface, a network communication channel, a digital wallet on a user device, a processor, a promotion enrollment system, a tokenization platform, and a non-transitory computer-readable medium storing program instructions that when executed cause a processor to perform”, and nothing in the claims precludes the steps from being performed as a method of organizing human activity.  Accordingly, the claims recite an abstract idea.  
Dependent claims 2-8, 10-16, and 18-20 recite similar limitations as claims 1, 9, and 17; and when analyzed as a whole are held to be patent ineligible under 35 U.S.C 101 because the additional recited limitations only refine the abstract idea further.  For instance in claims 2, 3, 10, 11, and 18, the additional limitations of: generates tokenized payment information based a payment card registered via the digital wallet and transmits the tokenized payment information to the user device for storage on a secure element in association with the digital wallet; and controls the network interface to push the promotion from the tokenization system to a user interface of the user device at a predefined time, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these describe the intermediate steps of the underlying process for the promotion.
In claims 4, 5, 12, 13, 19, and 20, the limitations of wherein the promotion transmitted from the tokenization system to the user device comprises a payment card benefit received from an issuer of a payment card stored within the digital wallet on the user device; and wherein the promotion transmitted from the tokenization system to the user device comprises a digital wallet benefit provided from a digital wallet provider of the digital wallet on the user device; under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these describe further details regarding the type of promotion and the environment in which the abstract idea is applied.
In claims 6-8, and 14-16, the limitations of: identify tokenized payment card information previously generated by the tokenization system and provided to the digital wallet on the user device; identify a wallet identifier of the digital wallet and automatically transmit the wallet identifier to the promotion enrollment system; and detokenize the identified tokenized payment account information and automatically transmit the detokenized payment account information to the promotion enrollment system, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these describe intermediate steps of identifying the user and enrolling them for the promotion.  
Other than reciting the abstract idea, the dependent claims recite similar generic computer components as the independent claims, such as “a computing system, processor of the tokenization system, payment card, digital wallet, user device, secure element in association with the digital wallet, network interface, user interface of the user device, an issuer of a payment card, a digital wallet provider, the processor, the promotion enrollment system, the tokenization platform, and the non-transitory computer-readable medium”.  If a claim limitation, under its broadest reasonable interpretation, covers commercial or legal interactions, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.

Step 2A, Prong 2 – 2019 PEG pg. 54
This judicial exception is not integrated into a practical application.  In particular, independent claims 1, 9, and 17 only recite the additional elements of “a tokenization system, a network interface, a network communication channel, a digital wallet on a user device, a processor, a promotion enrollment system, a tokenization platform, and a non-transitory computer-readable medium storing program instructions that when executed cause a processor to perform”.  A plain reading of Figures 1, 2, 3A, 3B, and 5, and associated descriptions in at least pages 11-14 of the specification stating “computing system 500 may include a computer system/server, which is operational with numerous other general purpose or special purpose computing system environments or configurations…examples…personal computers, server computer systems, thin clients, thick clients, hand-held or laptop devices, tablets, smartphones…in fig. 5, the computing system is shown in the form of a general purpose computing system” reveals that generic processors may be used to execute the claimed steps.  The additional elements of “a tokenization system, a network interface, a network communication channel, a digital wallet on a user device, a processor, a promotion enrollment system, a tokenization platform, and a non-transitory computer-readable medium storing program instructions that when executed cause a processor to perform” are recited at a high level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Hence, independent claims 1, 9, and 17 are directed to an abstract idea. 
In dependent claims 2-8, 10-16, and 18-20, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that it amounts to more no more than mere instructions to apply the exception using generic computer components.  Also the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement of the functioning of a computer system itself; the claims do not effect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.   

Step 2B – 2019 PEG pg. 56
Independent claims 1, 9, and 17 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a tokenization system, a network interface, a network communication channel, a digital wallet on a user device, a processor, a promotion enrollment system, a tokenization platform, and a non-transitory computer-readable medium storing program instructions that when executed cause a processor to perform” to perform the steps of: establish a network communication channel between the tokenization system and a digital wallet of a user device, and transmit a promotion from the tokenization system to the digital wallet on the user device; receive authorization to accept the promotion from the digital wallet on the user device, and identify tokenized payment account information of the digital walled stored at the tokenization system, control the network interface to automatically transmit information about the tokenized payment account information of the digital wallet information from the tokenization system to a promotion enrollment system associated with the promotion, amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(h)).  The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the function of the elements when each is taken alone.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Further, the displaying step fails to transform the claims into patent eligible material, as this is part of the field of use and technical environment in which the abstract idea is being implement and does not result in an improvement to additional elements (see MPEP 2106.05(h) Electric Power Group court decision). Therefore, independent claims 1 and 12 are not patent eligible.  
In addition, the dependent claims 2-8, 10-16, and 18-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone.  The claims as a whole, do not amount to significantly more than the abstract idea itself.  For these reasons, the dependent claims also are not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-6, 9, 10, 12-14, 17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by over US 2018/0253727 to Ortiz et al. (hereinafter referred to as Ortiz).

In regards to claim 1, Ortiz discloses a tokenization system (system and method for completing in-app payment using virtual wallet applications installed on mobile device configured to securely store payment credentials such as host card emulation “HCE” tokens, para. 0043) comprising: a network interface configured to establish a network communication channel (network or other data communications systems 612, 614 allow users 19, 19’ and financial institutions 120, 160 to negotiate funding preferences using text-based conversations in communication sessions, para. 0318, figs. 26B and 26C) between the tokenization system (virtual wallet applications 112, 622 installed on mobile devices 110, 110’, 600 provisioned with data representing payment credentials issued by entities including banks, credit card companies, and other FIs or FSPs and include HCE single-use or multiple-use tokens provisioned into memory or storage components on user device, para. 0137) and a digital wallet of a user device (user’s device may cause a payment token, a reference to such token, or other encrypted data stored in a mobile wallet application on the mobile device to be transmitted to complete a payment transaction, para. 0054), and transmit a promotion (trusted platform 120 may offer to the user through the user’s device 110, 110’ opportunities to open, extend, expand, or otherwise access or create one or more new or existing lines of credit or other new funding sources through the use of user interfaces and data exchanges including the creation of loyalty, reward, gift, and other types of accounts, para. 0082) from the tokenization system (invention enables use of a mobile wallet to notify a user 190, 190’ of savings, discounts, rewards, or other benefits offered to the user by FIs 120, 160 to enable the user 190 to select whether to accept such offers, para. 0311) to the digital wallet on the user device (use of payment options APIs 116 provided across multiple FI platforms 120, 160 can enable a certification authority 120, 905 to track multiple rewards programs available for use in completing a transaction and provide such information to a user 190 in display 1407, para. 0187, fig. 14D) via the established network communication channel (automated or human administrators associated with FIs 120, 160 can offer special discounts or points type rewards to users 190 based on criteria provided by FI systems 120, 160, 150, etc. using network or other data communication system 612, 614, paras. 0318, figs. 26B and 26C); and a processor configured to receive (trusted platforms and other transaction systems 120, 120’ may comprise server or other electronic data processing (computer) systems, para. 0066), via the network interface, authorization to accept the promotion from the digital wallet on the user device (during a transaction the user may designate criteria for account preference settings and select interactive command icon 2685 “APPLY” for the device 110/application 112, 114 to read the input fields 2681, 2682, 2683 and generate an account preference instruction data set comprising reward application instructions, etc. to be applied by an FI system 120, 160, and to route the account preference instructions data set to the appropriate FI system 130, 160 to generate a payment token, para. 0327, fig. 26E), and identify tokenized payment account information of the digital wallet stored at the tokenization system (data representing a user’s true identity may be received, validated, and verified through an onboarding process and maintained at one or more servers 120 in the trusted platform architecture 100 and one or more suitable tokens representing authentication identifiers may be returned to user device 110 for storage in memory of device 110 to thereafter be used to return to the issuing trusted platform 120 data which may include the token to establish the device 110 as a trusted device, 110’, para. 0075), wherein the processor (trusted platforms and other transaction systems 120, 120’ may comprise server or other electronic data processing (computer) systems, para. 0066) is further configured to control the network interface (network or other data communications systems 612, 614 allow users 19, 19’ and financial institutions 120, 160 to negotiate funding preferences using text-based conversations in communication sessions, para. 0318, figs. 26B and 26C) to automatically transmit information about the tokenized payment account information of the digital wallet information (during a transaction the user may designate criteria for account preference settings and select interactive command icon 2685 “APPLY” for the device 110/application 112, 114 to read the input fields 2681, 2682, 2683 and generate an account preference instruction data set comprising reward application instructions, etc. to be applied by an FI system 120, 160, and to route the account preference instructions data set to the appropriate FI system 130, 160 to generate a payment token, para. 0327, fig. 26E) from the tokenization system to a promotion enrollment system associated with the promotion (merchants 130 can arrange with one or more FI’s 120, 160 to authorize discounts or special loyalty rewards to be offered to specified users, or classes of users, and such offers can be communicated and optionally accepted or declined, in whole or part, through the use of such real time interactive communication sessions as shown for example at 2626 in figs. 26B, 26C, para. 0329, Figs. 26B and 26C).  

In regards to claim 2, Ortiz discloses the computing system of claim 1, and further discloses wherein the processor (trusted platforms and other transaction systems 120, 120’ may comprise server or other electronic data processing (computer) systems, para. 0066) of the tokenization system (system and method for completing in-app payment using virtual wallet applications installed on mobile device configured to securely store payment credentials such as host card emulation “HCE” tokens, para. 0043) generates tokenized payment information based on a payment card registered via the digital wallet (virtual wallet applications 112, 622 installed on mobile devices 110, 110’, 600 provisioned with data representing payment credentials issued by entities including banks, credit card companies, and other FIs or FSPs and include HCE single-use or multiple-use tokens provisioned into memory or storage components on user device, para. 0137) and transmits the tokenized payment information to the user device for storage on a secure element (secure element 618 embedded within mobile device 110, 600 or provided as a SIM or SD card used for sensitive data, payment credentials, and cryptographic data, para. 0104) in association with the digital wallet (system and method for completing in-app payment using virtual wallet applications installed on mobile device configured to securely store payment credentials such as host card emulation “HCE” tokens, para. 0043).

In regards to claim 4, Ortiz discloses the computing system of claim 1, and further discloses wherein the promotion (trusted platform 120 may offer to the user through the user’s device 110, 110’ opportunities to open, extend, expand, or otherwise access or create one or more new or existing lines of credit or other new funding sources through the use of user interfaces and data exchanges including the creation of loyalty, reward, gift, and other types of accounts, para. 0082) transmitted from the tokenization system (invention enables use of a mobile wallet to notify a user 190, 190’ of savings, discounts, rewards, or other benefits offered to the user by FIs 120, 160 to enable the user 190 to select whether to accept such offers, para. 0311) to the user device (use of payment options APIs 116 provided across multiple FI platforms 120, 160 can enable a certification authority 120, 905 to track multiple rewards programs available for use in completing a transaction and provide such information to a user 190 in display 1407, para. 0187, fig. 14D) comprises a payment card benefit received from an issuer of a payment card stored within the digital wallet on the user device (as shown in fig. 14C the GUI 1407 enables the user to pay using an “Avion Loyalty Balance” item 1420 to pay a desired amount of the purchase using loyalty points or dollars with the remainder paid using the “RBC VISA AVION” account, para. 0182).

In regards to claim 5, Ortiz discloses the computing system of claim 1, and further discloses wherein the promotion (trusted platform 120 may offer to the user through the user’s device 110, 110’ opportunities to open, extend, expand, or otherwise access or create one or more new or existing lines of credit or other new funding sources through the use of user interfaces and data exchanges including the creation of loyalty, reward, gift, and other types of accounts, para. 0082) transmitted from the tokenization system (invention enables use of a mobile wallet to notify a user 190, 190’ of savings, discounts, rewards, or other benefits offered to the user by FIs 120, 160 to enable the user 190 to select whether to accept such offers, para. 0311) to the user device (use of payment options APIs 116 provided across multiple FI platforms 120, 160 can enable a certification authority 120, 905 to track multiple rewards programs available for use in completing a transaction and provide such information to a user 190 in display 1407, para. 0187, fig. 14D) comprises a digital wallet benefit (merchants 130 can arrange with one or more FI’s 120, 160 to authorize discounts or special loyalty rewards to be offered to specified users, or classes of users, and such offers can be communicated and optionally accepted or declined, in whole or part, through the use of such real time interactive communication sessions as shown for example at 2626 in figs. 26B, 26C, para. 0329, Figs. 26B and 26C) provided from a digital wallet provider of the digital wallet on the user device (virtual wallet application may be associated with one or more distinct FIs or FSPs, para. 0081).

In regards to claim 6, Ortiz discloses the computing system of claim 1, and further discloses wherein the processor (trusted platforms and other transaction systems 120, 120’ may comprise server or other electronic data processing (computer) systems, para. 0066) is configured to identify tokenized payment card information previously generated by the tokenization system and provided to the digital wallet on the user device (data representing a user’s true identity may be received, validated, and verified through an onboarding process and maintained at one or more servers 120 in the trusted platform architecture 100 and one or more suitable tokens representing authentication identifiers may be returned to user device 110 for storage in memory of device 110 to thereafter be used to return to the issuing trusted platform 120 data which may include the token to establish the device 110 as a trusted device, 110’, para. 0075).

In regards to claim 9, Ortiz discloses a method (system and method for completing in-app payment using virtual wallet applications installed on mobile device configured to securely store payment credentials such as host card emulation “HCE” tokens, para. 0043) comprising: establishing a network communication channel (network or other data communications systems 612, 614 allow users 19, 19’ and financial institutions 120, 160 to negotiate funding preferences using text-based conversations in communication sessions, para. 0318, figs. 26B and 26C) between a tokenization platform (virtual wallet applications 112, 622 installed on mobile devices 110, 110’, 600 provisioned with data representing payment credentials issued by entities including banks, credit card companies, and other FIs or FSPs and include HCE single-use or multiple-use tokens provisioned into memory or storage components on user device, para. 0137) and a digital wallet of a user device (user’s device may cause a payment token, a reference to such token, or other encrypted data stored in a mobile wallet application on the mobile device to be transmitted to complete a payment transaction, para. 0054); transmitting a promotion from the tokenization platform (trusted platform 120 may offer to the user through the user’s device 110, 110’ opportunities to open, extend, expand, or otherwise access or create one or more new or existing lines of credit or other new funding sources through the use of user interfaces and data exchanges including the creation of loyalty, reward, gift, and other types of accounts, para. 0082) to the digital wallet on the user device (use of payment options APIs 116 provided across multiple FI platforms 120, 160 can enable a certification authority 120, 905 to track multiple rewards programs available for use in completing a transaction and provide such information to a user 190 in display 1407, para. 0187, fig. 14D) via the established network communication channel (automated or human administrators associated with FIs 120, 160 can offer special discounts or points type rewards to users 190 based on criteria provided by FI systems 120, 160, 150, etc. using network or other data communication system 612, 614, paras. 0318, figs. 26B and 26C); receiving (trusted platforms and other transaction systems 120, 120’ may comprise server or other electronic data processing (computer) systems, para. 0066) authorization to accept the promotion at the tokenization platform from the digital wallet on the user device (during a transaction the user may designate criteria for account preference settings and select interactive command icon 2685 “APPLY” for the device 110/application 112, 114 to read the input fields 2681, 2682, 2683 and generate an account preference instruction data set comprising reward application instructions, etc. to be applied by an FI system 120, 160, and to route the account preference instructions data set to the appropriate FI system 130, 160 to generate a payment token, para. 0327, fig. 26E); and identifying tokenized payment account information of the digital wallet stored at the tokenization platform (data representing a user’s true identity may be received, validated, and verified through an onboarding process and maintained at one or more servers 120 in the trusted platform architecture 100 and one or more suitable tokens representing authentication identifiers may be returned to user device 110 for storage in memory of device 110 to thereafter be used to return to the issuing trusted platform 120 data which may include the token to establish the device 110 as a trusted device, 110’, para. 0075) and automatically transmitting (network or other data communications systems 612, 614 allow users 19, 19’ and financial institutions 120, 160 to negotiate funding preferences using text-based conversations in communication sessions, para. 0318, figs. 26B and 26C) information about the tokenized payment account information of the digital wallet information (during a transaction the user may designate criteria for account preference settings and select interactive command icon 2685 “APPLY” for the device 110/application 112, 114 to read the input fields 2681, 2682, 2683 and generate an account preference instruction data set comprising reward application instructions, etc. to be applied by an FI system 120, 160, and to route the account preference instructions data set to the appropriate FI system 130, 160 to generate a payment token, para. 0327, fig. 26E) from the tokenization platform to a promotion enrollment system associated with the promotion (merchants 130 can arrange with one or more FI’s 120, 160 to authorize discounts or special loyalty rewards to be offered to specified users, or classes of users, and such offers can be communicated and optionally accepted or declined, in whole or part, through the use of such real time interactive communication sessions as shown for example at 2626 in figs. 26B, 26C, para. 0329, Figs. 26B and 26C).

In regards to claim 10, Ortiz discloses the method of claim 9, and further discloses wherein the tokenization platform (system and method for completing in-app payment using virtual wallet applications installed on mobile device configured to securely store payment credentials such as host card emulation “HCE” tokens, para. 0043) generates tokenized payment information based a payment card registered via the digital wallet (virtual wallet applications 112, 622 installed on mobile devices 110, 110’, 600 provisioned with data representing payment credentials issued by entities including banks, credit card companies, and other FIs or FSPs and include HCE single-use or multiple-use tokens provisioned into memory or storage components on user device, para. 0137) and transmits the tokenized payment information to the user device for storage on a secure element (secure element 618 embedded within mobile device 110, 600 or provided as a SIM or SD card used for sensitive data, payment credentials, and cryptographic data, para. 0104) in association with the digital wallet (system and method for completing in-app payment using virtual wallet applications installed on mobile device configured to securely store payment credentials such as host card emulation “HCE” tokens, para. 0043).

In regards to claim 12, Ortiz discloses the method of claim 9, and further discloses wherein the promotion (trusted platform 120 may offer to the user through the user’s device 110, 110’ opportunities to open, extend, expand, or otherwise access or create one or more new or existing lines of credit or other new funding sources through the use of user interfaces and data exchanges including the creation of loyalty, reward, gift, and other types of accounts, para. 0082) transmitted from the tokenization platform (invention enables use of a mobile wallet to notify a user 190, 190’ of savings, discounts, rewards, or other benefits offered to the user by FIs 120, 160 to enable the user 190 to select whether to accept such offers, para. 0311) to the user device (use of payment options APIs 116 provided across multiple FI platforms 120, 160 can enable a certification authority 120, 905 to track multiple rewards programs available for use in completing a transaction and provide such information to a user 190 in display 1407, para. 0187, fig. 14D) comprises a payment card benefit received from an issuer of a payment card stored within the digital wallet on the user device (as shown in fig. 14C the GUI 1407 enables the user to pay using an “Avion Loyalty Balance” item 1420 to pay a desired amount of the purchase using loyalty points or dollars with the remainder paid using the “RBC VISA AVION” account, para. 0182).

In regards to claim 13, Ortiz discloses the method of claim 9, and further discloses wherein the promotion (trusted platform 120 may offer to the user through the user’s device 110, 110’ opportunities to open, extend, expand, or otherwise access or create one or more new or existing lines of credit or other new funding sources through the use of user interfaces and data exchanges including the creation of loyalty, reward, gift, and other types of accounts, para. 0082) transmitted from the tokenization platform (invention enables use of a mobile wallet to notify a user 190, 190’ of savings, discounts, rewards, or other benefits offered to the user by FIs 120, 160 to enable the user 190 to select whether to accept such offers, para. 0311) to the user device (use of payment options APIs 116 provided across multiple FI platforms 120, 160 can enable a certification authority 120, 905 to track multiple rewards programs available for use in completing a transaction and provide such information to a user 190 in display 1407, para. 0187, fig. 14D) comprises a digital wallet benefit (merchants 130 can arrange with one or more FI’s 120, 160 to authorize discounts or special loyalty rewards to be offered to specified users, or classes of users, and such offers can be communicated and optionally accepted or declined, in whole or part, through the use of such real time interactive communication sessions as shown for example at 2626 in figs. 26B, 26C, para. 0329, Figs. 26B and 26C) provided from a digital wallet provider of the digital wallet on the user device (virtual wallet application may be associated with one or more distinct FIs or FSPs, para. 0081).

In regards to claim 14, Ortiz discloses the method of claim 9, and further discloses wherein the identifying comprises identifying tokenized payment card information previously generated by the tokenization platform and provided to the digital wallet on the user device (data representing a user’s true identity may be received, validated, and verified through an onboarding process and maintained at one or more servers 120 in the trusted platform architecture 100 and one or more suitable tokens representing authentication identifiers may be returned to user device 110 for storage in memory of device 110 to thereafter be used to return to the issuing trusted platform 120 data which may include the token to establish the device 110 as a trusted device, 110’, para. 0075).

In regards to claim 17, Ortiz discloses a non-transitory computer-readable medium (system, method, and machine executable programming structures stored in persistent (i.e. non-transitory), computer-readable media for completing in-app payment using virtual wallet applications installed on mobile device configured to securely store payment credentials such as host card emulation “HCE” tokens, para. 0043) storing program instructions that, when executed, cause a processor to perform a method (invention provides financial transaction systems 120, 160, 920, 1750, etc. each comprising at least one network communication system, at least one data processor; and a persistent memory device comprising stored machine interpretable instructions to cause the processor to receive, verify, and route payment authorization data set, para. 0229) comprising: establishing a network communication channel (network or other data communications systems 612, 614 allow users 19, 19’ and financial institutions 120, 160 to negotiate funding preferences using text-based conversations in communication sessions, para. 0318, figs. 26B and 26C) between a tokenization platform (virtual wallet applications 112, 622 installed on mobile devices 110, 110’, 600 provisioned with data representing payment credentials issued by entities including banks, credit card companies, and other FIs or FSPs and include HCE single-use or multiple-use tokens provisioned into memory or storage components on user device, para. 0137) and a digital wallet of a user device (user’s device may cause a payment token, a reference to such token, or other encrypted data stored in a mobile wallet application on the mobile device to be transmitted to complete a payment transaction, para. 0054); transmitting a promotion (trusted platform 120 may offer to the user through the user’s device 110, 110’ opportunities to open, extend, expand, or otherwise access or create one or more new or existing lines of credit or other new funding sources through the use of user interfaces and data exchanges including the creation of loyalty, reward, gift, and other types of accounts, para. 0082) from the tokenization platform (invention enables use of a mobile wallet to notify a user 190, 190’ of savings, discounts, rewards, or other benefits offered to the user by FIs 120, 160 to enable the user 190 to select whether to accept such offers, para. 0311) to the digital wallet on the user device (use of payment options APIs 116 provided across multiple FI platforms 120, 160 can enable a certification authority 120, 905 to track multiple rewards programs available for use in completing a transaction and provide such information to a user 190 in display 1407, para. 0187, fig. 14D) via the established network communication channel (automated or human administrators associated with FIs 120, 160 can offer special discounts or points type rewards to users 190 based on criteria provided by FI systems 120, 160, 150, etc. using network or other data communication system 612, 614, paras. 0318, figs. 26B and 26C); receiving (trusted platforms and other transaction systems 120, 120’ may comprise server or other electronic data processing (computer) systems, para. 0066) authorization to accept the promotion at the tokenization platform from the digital wallet on the user device (during a transaction the user may designate criteria for account preference settings and select interactive command icon 2685 “APPLY” for the device 110/application 112, 114 to read the input fields 2681, 2682, 2683 and generate an account preference instruction data set comprising reward application instructions, etc. to be applied by an FI system 120, 160, and to route the account preference instructions data set to the appropriate FI system 130, 160 to generate a payment token, para. 0327, fig. 26E); and identifying tokenized payment account information of the digital wallet stored at the tokenization platform (data representing a user’s true identity may be received, validated, and verified through an onboarding process and maintained at one or more servers 120 in the trusted platform architecture 100 and one or more suitable tokens representing authentication identifiers may be returned to user device 110 for storage in memory of device 110 to thereafter be used to return to the issuing trusted platform 120 data which may include the token to establish the device 110 as a trusted device, 110’, para. 0075) and automatically transmitting (network or other data communications systems 612, 614 allow users 19, 19’ and financial institutions 120, 160 to negotiate funding preferences using text-based conversations in communication sessions, para. 0318, figs. 26B and 26C) information about the tokenized payment account information of the digital wallet information (during a transaction the user may designate criteria for account preference settings and select interactive command icon 2685 “APPLY” for the device 110/application 112, 114 to read the input fields 2681, 2682, 2683 and generate an account preference instruction data set comprising reward application instructions, etc. to be applied by an FI system 120, 160, and to route the account preference instructions data set to the appropriate FI system 130, 160 to generate a payment token, para. 0327, fig. 26E) from the tokenization platform to a promotion enrollment system associated with the promotion (merchants 130 can arrange with one or more FI’s 120, 160 to authorize discounts or special loyalty rewards to be offered to specified users, or classes of users, and such offers can be communicated and optionally accepted or declined, in whole or part, through the use of such real time interactive communication sessions as shown for example at 2626 in figs. 26B, 26C, para. 0329, Figs. 26B and 26C).

In regards to claim 19, Ortiz discloses the non-transitory computer-readable medium of claim 17, and further discloses wherein the promotion (trusted platform 120 may offer to the user through the user’s device 110, 110’ opportunities to open, extend, expand, or otherwise access or create one or more new or existing lines of credit or other new funding sources through the use of user interfaces and data exchanges including the creation of loyalty, reward, gift, and other types of accounts, para. 0082) transmitted from the tokenization platform (invention enables use of a mobile wallet to notify a user 190, 190’ of savings, discounts, rewards, or other benefits offered to the user by FIs 120, 160 to enable the user 190 to select whether to accept such offers, para. 0311) to the user device (use of payment options APIs 116 provided across multiple FI platforms 120, 160 can enable a certification authority 120, 905 to track multiple rewards programs available for use in completing a transaction and provide such information to a user 190 in display 1407, para. 0187, fig. 14D) comprises a payment card benefit received from an issuer of a payment card stored within the digital wallet on the user device (as shown in fig. 14C the GUI 1407 enables the user to pay using an “Avion Loyalty Balance” item 1420 to pay a desired amount of the purchase using loyalty points or dollars with the remainder paid using the “RBC VISA AVION” account, para. 0182).

In regards to claim 20, Ortiz discloses the non-transitory computer-readable medium of claim 17, and further discloses wherein the promotion (trusted platform 120 may offer to the user through the user’s device 110, 110’ opportunities to open, extend, expand, or otherwise access or create one or more new or existing lines of credit or other new funding sources through the use of user interfaces and data exchanges including the creation of loyalty, reward, gift, and other types of accounts, para. 0082) transmitted from the tokenization platform (invention enables use of a mobile wallet to notify a user 190, 190’ of savings, discounts, rewards, or other benefits offered to the user by FIs 120, 160 to enable the user 190 to select whether to accept such offers, para. 0311) to the user device (use of payment options APIs 116 provided across multiple FI platforms 120, 160 can enable a certification authority 120, 905 to track multiple rewards programs available for use in completing a transaction and provide such information to a user 190 in display 1407, para. 0187, fig. 14D) comprises a digital wallet benefit (merchants 130 can arrange with one or more FI’s 120, 160 to authorize discounts or special loyalty rewards to be offered to specified users, or classes of users, and such offers can be communicated and optionally accepted or declined, in whole or part, through the use of such real time interactive communication sessions as shown for example at 2626 in figs. 26B, 26C, para. 0329, Figs. 26B and 26C) provided from a digital wallet provider of the digital wallet on the user device (virtual wallet application may be associated with one or more distinct FIs or FSPs, para. 0081).
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ortiz, in view of US 2013/0325604 to Yeri et al. (hereinafter referred to as Yeri).

In regards to claim 3, Ortiz discloses the computing system of claim 1, wherein the processor controls the network interface (network or other data communications systems 612, 614 allow users 19, 19’ and financial institutions 120, 160 to negotiate funding preferences using text-based conversations in communication sessions, para. 0318, figs. 26B and 26C) to push the promotion from the tokenization system (invention enables use of a mobile wallet to notify a user 190, 190’ of savings, discounts, rewards, or other benefits offered to the user by FIs 120, 160 to enable the user 190 to select whether to accept such offers, para. 0311) to a user interface of the user device (trusted platform 120 may offer to the user through the user’s device 110, 110’ opportunities to open, extend, expand, or otherwise access or create one or more new or existing lines of credit or other new funding sources through the use of user interfaces and data exchanges including the creation of loyalty, reward, gift, and other types of accounts, para. 0082), but fails to disclose to push the promotion at a predefined time.
Yeri, in the related field of systems and methods for providing offers associated with accounts at financial institutions, teaches to push the promotion at a predefined time (incoming and outbound transactions are evaluated over a period of time to identify accounts that are close to a certain threshold and users are notified of their account status and prompted to increase account activity in order to gain extra benefits, para. 0026, para. 0060).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the system of Ortiz with the system of Yeri, to push the promotion at a predefined time.  Since, the claimed elements were known in the past, the claimed innovation is merely a combination of old elements, each element would have performed the same function in the combination as they did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  The motivation for doing so would have been to increase transactional depth or account breadth by understanding customer’s needs to cross sell products (Yeri, para. 0026).

In regards to claim 11, Ortiz discloses the method of claim 9, and further discloses wherein the transmitting (network or other data communications systems 612, 614 allow users 19, 19’ and financial institutions 120, 160 to negotiate funding preferences using text-based conversations in communication sessions, para. 0318, figs. 26B and 26C) comprises pushing the promotion from the tokenization platform (invention enables use of a mobile wallet to notify a user 190, 190’ of savings, discounts, rewards, or other benefits offered to the user by FIs 120, 160 to enable the user 190 to select whether to accept such offers, para. 0311) to a user interface of the user device (trusted platform 120 may offer to the user through the user’s device 110, 110’ opportunities to open, extend, expand, or otherwise access or create one or more new or existing lines of credit or other new funding sources through the use of user interfaces and data exchanges including the creation of loyalty, reward, gift, and other types of accounts, para. 0082), but fails to disclose to push the promotion at a predefined time.
Yeri, in the related field of systems and methods for providing offers associated with accounts at financial institutions, teaches to push the promotion at a predefined time (incoming and outbound transactions are evaluated over a period of time to identify accounts that are close to a certain threshold and users are notified of their account status and prompted to increase account activity in order to gain extra benefits, para. 0026, para. 0060).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the system of Ortiz with the system of Yeri, to push the promotion at a predefined time.  Since, the claimed elements were known in the past, the claimed innovation is merely a combination of old elements, each element would have performed the same function in the combination as they did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  The motivation for doing so would have been to increase transactional depth or account breadth by understanding customer’s needs to cross sell products (Yeri, para. 0026).

In regards to claim 18, Ortiz discloses the non-transitory computer-readable medium of claim 17, and further discloses wherein the transmitting (network or other data communications systems 612, 614 allow users 19, 19’ and financial institutions 120, 160 to negotiate funding preferences using text-based conversations in communication sessions, para. 0318, figs. 26B and 26C) comprises pushing the promotion from the tokenization platform (invention enables use of a mobile wallet to notify a user 190, 190’ of savings, discounts, rewards, or other benefits offered to the user by FIs 120, 160 to enable the user 190 to select whether to accept such offers, para. 0311) to a user interface of the user device (trusted platform 120 may offer to the user through the user’s device 110, 110’ opportunities to open, extend, expand, or otherwise access or create one or more new or existing lines of credit or other new funding sources through the use of user interfaces and data exchanges including the creation of loyalty, reward, gift, and other types of accounts, para. 0082), but fails to disclose to push the promotion at a predefined time.
Yeri, in the related field of systems and methods for providing offers associated with accounts at financial institutions, teaches to push the promotion at a predefined time (incoming and outbound transactions are evaluated over a period of time to identify accounts that are close to a certain threshold and users are notified of their account status and prompted to increase account activity in order to gain extra benefits, para. 0026, para. 0060).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the system of Ortiz with the system of Yeri, to push the promotion at a predefined time.  Since, the claimed elements were known in the past, the claimed innovation is merely a combination of old elements, each element would have performed the same function in the combination as they did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  The motivation for doing so would have been to increase transactional depth or account breadth by understanding customer’s needs to cross sell products (Yeri, para. 0026).

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ortiz, in view of US 2013/0041743 to Coppinger (hereinafter referred to as Coppinger).

In regards to claim 7, Ortiz discloses the computing system of claim 1, and further discloses wherein the processor is further configured to identify a wallet identifier of the digital wallet (certification authority 120, 905 may register some unique identifying information associated with the user device 110, 110’ such as a serial number, network address, or random or otherwise arbitrary identifier so that mobile transactions involving an HCE token may also be processed as authentic if transactions originated from a device 110 matching the registered identifying information, para. 0172), but fails to disclose automatically transmit the wallet identifier to the promotion enrollment system.
Coppinger, in the related field of a loyalty gateway to enroll a customer into a loyalty campaign, teaches automatically transmitting the wallet identifier to the promotion enrollment system (an MDN may be provided at a point of sale when a customer wishes to enroll in the merchant’s loyalty campaign and the loyalty gateway 130 uses stored records corresponding to the MDN to enroll the customer in the current merchant’s loyalty campaign, para. 0055).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the system of Ortiz with the system of Coppinger to provide automatically transmitting the wallet identifier to the promotion enrollment system.  Since, the claimed elements were known in the past, the claimed innovation is merely a combination of old elements, each element would have performed the same function in the combination as they did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  The motivation for doing so would have been to include an interface in the wallet application that enables the customer to enroll in in a merchant loyalty campaign, and receive an offer from a merchant (Coppinger, para. 0027).

In regards to claim 15, Ortiz discloses the method of claim 9, and further discloses wherein the identifying further comprises identifying a wallet identifier of the digital wallet on the user device (certification authority 120, 905 may register some unique identifying information associated with the user device 110, 110’ such as a serial number, network address, or random or otherwise arbitrary identifier so that mobile transactions involving an HCE token may also be processed as authentic if transactions originated from a device 110 matching the registered identifying information, para. 0172), but fails to disclose automatically transmitting the wallet identifier to the promotion enrollment system.
Coppinger, in the related field of a loyalty gateway to enroll a customer into a loyalty campaign, teaches automatically transmitting the wallet identifier to the promotion enrollment system (an MDN may be provided at a point of sale when a customer wishes to enroll in the merchant’s loyalty campaign and the loyalty gateway 130 uses stored records corresponding to the MDN to enroll the customer in the current merchant’s loyalty campaign, para. 0055).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the system of Ortiz with the system of Coppinger to provide automatically transmitting the wallet identifier to the promotion enrollment system.  Since, the claimed elements were known in the past, the claimed innovation is merely a combination of old elements, each element would have performed the same function in the combination as they did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  The motivation for doing so would have been to include an interface in the wallet application that enables the customer to enroll in in a merchant loyalty campaign, and receive an offer from a merchant (Coppinger, para. 0027).

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ortiz, in view of US 9780953 to Gaddam et al. (hereinafter referred to as Gaddam).

In regards to claim 8, Ortiz discloses the computing system of claim 1, wherein the processor is further configured to detokenize the identified tokenized payment account information (a payment token data set may be received by a trusted platform 110 from a trusted device 110’, 130’, the token comprising a certification data set may be looked up in a database 125 along with associated user and/or account information for use in processing payments and other transactions, para. 0126), but fails to disclose automatically transmit the detokenized payment account information to the promotion enrollment system.
Gaddam, in the related field of systems and methods for secure detokenization, teaches automatically transmit the detokenized payment account information to the promotion enrollment system (an MDN may be provided at a point of sale when a customer wishes to enroll in the merchant’s loyalty campaign and the loyalty gateway 130 uses stored records corresponding to the MDN to enroll the customer in the current merchant’s loyalty campaign, para. 0055).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the system of Ortiz with the system of Gaddam to provide automatically transmit the detokenized payment account information (de-tokenization module 150J may comprise code that causes the processor 150A to de-tokenize payment tokens by querying a token vault for payment credentials associated with a payment token and send credential response messages including encrypted payment credentials, col. 20, line 63-col. 21, line 59) to the promotion (credential may be an suitable information that serves as reliable evidence of identity or authority including information needed for obtaining a promotional offer, col. 3, lines 45-52) enrollment system (merchant may be able to receive a PAN corresponding to a token, col. 3, lines 1-4).  Since, the claimed elements were known in the past, the claimed innovation is merely a combination of old elements, each element would have performed the same function in the combination as they did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  The motivation for doing so would have been to provide payment credentials associated with a payment token to a Merchant computer to use to process loyalty-related services (Gaddam, col. 28, lines 1-14).

In regards to claim 16, Ortiz discloses the method of claim 9, and further discloses wherein the identifying further comprises detokenizing the identified tokenized payment account information (a payment token data set may be received by a trusted platform 110 from a trusted device 110’, 130’, the token comprising a certification data set may be looked up in a database 125 along with associated user and/or account information for use in processing payments and other transactions, para. 0126), but fails to disclose automatically transmitting the detokenized payment account information to the promotion enrollment system.
Gaddam, in the related field of systems and methods for secure detokenization, teaches automatically transmit the detokenized payment account information to the promotion enrollment system (an MDN may be provided at a point of sale when a customer wishes to enroll in the merchant’s loyalty campaign and the loyalty gateway 130 uses stored records corresponding to the MDN to enroll the customer in the current merchant’s loyalty campaign, para. 0055).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the system of Ortiz with the system of Gaddam to provide automatically transmit the detokenized payment account information (de-tokenization module 150J may comprise code that causes the processor 150A to de-tokenize payment tokens by querying a token vault for payment credentials associated with a payment token and send credential response messages including encrypted payment credentials, col. 20, line 63-col. 21, line 59) to the promotion (credential may be an suitable information that serves as reliable evidence of identity or authority including information needed for obtaining a promotional offer, col. 3, lines 45-52) enrollment system (merchant may be able to receive a PAN corresponding to a token, col. 3, lines 1-4).  Since, the claimed elements were known in the past, the claimed innovation is merely a combination of old elements, each element would have performed the same function in the combination as they did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  The motivation for doing so would have been to provide payment credentials associated with a payment token to a Merchant computer to use to process loyalty-related services (Gaddam, col. 28, lines 1-14).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bondeson et al. (US 9,721,268) teaches providing offers associated with payment credentials authenticated in a specific digital wallet.
Salama et al. (US 2020/0082387) teaches systems and methods for generating and administering mobile applications using pre-loaded tokens.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Schwarzenberg whose telephone number is (313) 446-6611.  The examiner can normally be reached on Monday-Thursday (7:30-6:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon, can be reached on (571) 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/P. S./
Examiner, Art Unit 3695
2/11/2021

/NARAYANSWAMY SUBRAMANIAN/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        
February 11, 2021